DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, individually or in combination, fails to teach a method comprising: obtaining, by a network device, mobility information associated with an end device, wherein the mobility information includes a starting location and a destination location; identifying, by the network device, multiple mobility routes from the starting location to the destination location. selecting, by the network device from sets of wireless resources, wireless resources handover targets in a predetermined mobility route; generating, by the network device, mobility control information including the wireless resources handover targets; and transmitting, by the network device, a mobility control message including the mobility control information to the end device and at least one of the wireless resources handover targets, in combination with other limitations.
The prior art of record:
Balappanavar et al discloses a method for indicating the location of a mobile device and the planned navigation path of the mobile device that may be used to reduce the frequency and complexity of base station handovers.
Kersch et al discloses a communication method where handover event describes the relocation of a given mobile device from a source cell to a target cell and cell planning data from a mobile network that can be used to estimate geographical location of handovers occurring between two specific cells and description of path shape specification and stop locations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476